t c memo united_states tax_court stephen r jones petitioner v commissioner of internal revenue respondent docket no filed date petitioner h and his former wife w filed for divorce in in april of h and w prepared a draft marital settlement agreement that required h to transfer his interest in his ira to w in may of h cashed out his ira and later endorsed the distribution check over to w shortly thereafter h and w executed the marital settlement agreement held the ira distribution is not excludable from h’s income under sec_408 i r c because the distribution did not constitute the transfer of h’s interest in his ira philip garrett panitz and ryan d schaap for petitioner mark a weiner for respondent - - memorandum opinion laro judge this case is before the court fully stipulated see rule petitioner petitioned the court to redetermine respondent’s determination_of_a_deficiency in federal_income_tax for petitioner’s taxable_year of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure the issues for decision are whether petitioner’s gross_income includes a dollar_figure distribution to him from his individual_retirement_annuity ira we hold it does whether petitioner is subject_to the 10-percent additional tax for early distributions under sec_72 we hold he is whether petitioner is liable for the addition_to_tax pursuant to sec_6651 for failure_to_file his federal_income_tax return timely we hold he is unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background when the petition in this case was filed petitioner resided in palm desert california on date petitioner established an ira with the prudential insurance_company of america prudential petitioner was the sole participant in this ira on or about date petitioner and his then wife cynthia jones ms jones commenced divorce proceedings in the ventura county superior court as of petitioner and ms jones were completing their divorce and settling the division of their property at petitioner’s direction on date prudential issued a check to petitioner for his full ira account balance of dollar_figure petitioner wa sec_47 years old at the time of the distribution on or before date petitioner endorsed the prudential check over to ms jones ms jones did not deposit the ira distribution check into an ira or an individual_retirement_account on date petitioner and ms jones executed a page stipulation for judgment and marital settlement agreement msa the msa was filed with the ventura county superior court on date the msa had been completed in draft form as early as date in relevant part the msa provides property awarded to wife husband's interest in the separate_property ira with prudential securities shall be transferred to the respondent cynthia l jones and thereafter will be her sole and separate_property _- _- a judgment of dissolution of marriage between petitioner and ms jones was filed on date terminating the marital status of petitioner and ms jones as of date petitioner’s federal_income_tax return which he filed on date did not report the dollar_figure distribution from the prudential ira as income discussion issue taxability of the ira distribution sec_408 provides that any amount distributed from an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 petitioner contends that by endorsing his ira distribution check to his spouse whom he was divorcing he complied with an exception to sec_408 contained in sec_408 which provides transfer of account incident_to_divorce ---- the transfer of an individual's interest in an individual_retirement_account or an individual_retirement_annuity to his spouse or former spouse under_a_divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be considered a taxable transfer made by such individual notwithstanding any other provision of this subtitle and such interest at the time of the transfer is to be treated as an individual_retirement_account of such spouse and not of such individual thereafter such account or annuity for purposes of this subtitle is to be treated as maintained for the benefit of such spouse as set forth there are two requirements that must be met for the exception of sec_408 to apply there must be a transfer of the ira participant's interest in the ira to his or her spouse or former spouse nonparticipant spouse and such transfer must have been made under a sec_71 a divorce_or_separation_instrument see 114_tc_259 the first requirement under sec_408 is that the tra participant transfer his or her interest in the ira to the nonparticipant spouse the parties disagree as to the meaning of the word interest in this context ’ petitioner asserts that interest is synonymous with the money or other assets that comprise an ira account and that the transfer of distributed ira funds by way of an endorsed check is a transfer of an interest in the ira respondent asserts that the endorsement was not a transfer of the petitioner’s interest in his ira because petitioner’s interest in the ira was extinguished as of the time he withdrew the funds we agree with respondent the transfer of ira assets by a distributee to a nonparticipant spouse does not constitute the transfer of an interest in the ira under sec_408 see bunney v commissioner supra pincite czepiel v commissioner tcmemo_1999_289 the fact that petitioner endorsed the ‘tn 114_tc_259 n we acknowledged two commonly used methods of transferring an interest in an ira as described in irs publication to wit changing the name on the ira to that of the nonparticipant spouse or directing the trustee of the ira to transfer the ira assets to the trustee of an ira owned by the nonparticipant spouse -- - distribution check to his wife rather than first depositing the funds in his own bank account does not change the result sec_408 offers a means to avoid having the interest transfer treated as a distribution see sec_1_408-4 income_tax regs it does not permit the ira participant to allocate to a nonparticipant spouse the tax burden of an actual distribution see bunney v commissioner supra pincite n we recognize that where a nonparticipant spouse in a divorce prefers to receive cash rather than an interest in an ira the parties may find it desirable to have the participant simply withdraw the ira funds however such withdrawals do not fall under the limited exception set forth in sec_408 d respondent also contends that the transfer was not made under a written instrument incident to a divorce decree within the meaning of sec_408 and b a in light of our holding above it is unnecessary to decide this issue sec_1_408-4 income_tax regs provides in relevant part the transfer of an individual’s interest in whole or in part in an individual_retirement_account individual_retirement_annuity or a retirement bond to his former spouse under a valid divorce decree or written instrument incident to such divorce shall not be considered to be a distribution from such an account or annuity to such individual or his former spouse - jj - issue sec_72 additional tax sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans petitioner was not yet when he withdrew the funds from his ira and the evidence does not support the applicability of any other exception from tax under sec_72 accordingly petitioner is liable for the 10-percent additional tax on early withdrawal issue addition_to_tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for petitioner’s failure_to_file his federal_income_tax return timely based upon a rate of percent sec_6651 imposes an addition_to_tax equal to percent per month of the underpayment up to a maximum of percent for untimely filed returns this addition_to_tax is not imposed if the failure_to_file timely was due to reasonable_cause and not due to willful neglect petitioner's federal_income_tax return was due to be filed on date petitioner filed his federal_income_tax return on date the record in this case is void of any evidence of the reason for petitioner’s failure_to_file his return timely accordingly we sustain respondent’s determination of an addition_to_tax under sec_665l1 a --- - we have carefully considered petitioner’s other arguments for a result contrary to those expressed herein and to the extent not discussed above find them to be irrelevant or without merit decision will be entered for respondent
